     Case 17-05681-LA13             Filed 03/20/19        Entered 03/21/19 12:50:02   Doc 21    Pg. 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                      Minute Order
Hearing Information:
                                                                                                                 0.00
                     Debtor:   SHERYLON M CLIMAX
               Case Number:    17-05681-LA13                  Chapter: 13
      Date / Time / Room:      WEDNESDAY, MARCH 20, 2019 02:00 PM DEPARTMENT 2
       Bankruptcy Judge:       LOUISE DeCARL ADLER
        Courtroom Clerk:       TESS BOBIS
          Reporter / ECR:      TRISH CALLIHAN

Matter:
              TRUSTEE'S MOTION TO DISMISS CASE



Appearances:

        APPEARANCES EXCUSED


Disposition:                                                                                       1.00

        Tentative Ruling of the Court is Affirmed. Appearance Waived.




Page 1 of 1                                                                                    3/21/2019   12:46:42PM
